Citation Nr: 0017507	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-03 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

At a March 1996 travel board hearing, the veteran's 
representative submitted an additional statement with a 
waiver of adjudication by the office of original 
jurisdiction, in accordance with 38 C.F.R. §§ 19.37 and 
20.1304(c) (1999).

The Board remanded this case in May 1997 for further 
development.  The case has returned for appellate action.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a low back disorder is supported by cognizable evidence 
demonstrating that the claim is plausible and capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. § 
5107(a), the Department of Veterans Affairs (VA) has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.

In this case, the Board finds that the veteran's claim is 
well grounded.  In the context of well groundedness, where 
the determinative issue involves a medical determination, 
competent medical evidence is required.  In this case, a 
November 1998 VA examiner opined that there was a 
relationship between the veteran's service and his current 
injury.  For example, the VA examiner noted that the 
veteran's service medical records revealed that he complained 
of low back pain throughout his active service, and that in 
1974, he was diagnosed with mild chronic low back strain.  
The veteran was placed on profile several times due to low 
back pain, and he complained of back pain at his service 
separation examination, although the examiner noted that 
there was no abnormality.  

Furthermore, the VA examiner discussed the post-service VA 
and private medical records, which cumulatively show that the 
veteran injured his back in a November 1991 accident.  A 
November 1998 x-ray study reveals minimal arthritis of the 
lumbar spine.  Based on the foregoing, the VA examiner 
diagnosed the veteran with chronic low back strain primarily 
due to the November 1991 accident.  Significantly, however, 
the examiner opined that the veteran did have a preexisting 
low back problem from his days in service, which was 
aggravated by the fall in 1991.  Therefore, the veteran's 
claim is well grounded based on this medical opinion. 


ORDER

The claim of entitlement to service connection for a low back 
disorder is well grounded.  To this extent only, the appeal 
is granted.




REMAND

Because the claim of entitlement to service connection for a 
low back disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a).  Pursuant to the duty to assist, the 
Board finds that further development is necessary in this 
case.  

Specifically, the Board finds that the November 1998 VA 
examiner's opinion is ambiguous with respect to the issue of 
to what extent the veteran's current low back disorder is due 
to service or the 1991 accident.  Therefore, clarification is 
necessary.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding the low back since 
November 1998.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.

2.  The RO should contact the VA examiner 
who performed the November 1998 
examination of the veteran in order to 
clarify his findings with respect to the 
veteran's low back disability.  
Specifically, the examiner should 
quantify his findings and identify 
current symptoms related to the low back 
injuries noted in service as opposed to 
the current symptoms related to the post-
service low back injury in 1991.  In 
other words, the examiner should attempt 
to attribute current, specific 
manifestations of low back disability, or 
the severity thereof, to military service 
or the 1991 injury.  The examiner should 
be allowed the option of scheduling the 
veteran for another examination if 
desired.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  Complete 
rationale for all opinions expressed must 
be provided and the examiner should 
indicate whether the opinions expressed 
are based on a review of the claims 
folder.

If the November 1998 VA examiner is not 
available, the RO should schedule the 
veteran for an examination of the low 
back with another VA examiner following 
the instructions in the previous 
paragraph.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

4.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



